Case 3:20-cv-00124-MAB Document 29 Filed 12/28/20 Page 1 of 2 Page ID #1012




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DERRICK HENRY,                                 )
                                                )
                        Plaintiff,              )
                                                )
 vs.                                            )   Case No. 3:20-CV-00124-MAB
                                                )
 COMMISSIONER OF SOCIAL                         )
 SECURITY,                                      )
                                                )
                        Defendant.

                             MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       This matter is before the Court on Plaintiff’s First Motion for Attorney Fees.

Plaintiff requests attorney fees in the amount of $5,732.99 (Doc. 27). Plaintiff is not seeking

any additional costs. Defendant has no objection (Doc. 28).

       The Court finds that Plaintiff is the prevailing party and is entitled to an award of

attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. §2412(d)(1)(B). The

Court further finds that the agreed upon amount is reasonable and appropriate. This

award shall fully and completely satisfy any and all claims for fees and expenses that

may have been payable to Plaintiff in this matter pursuant to the Equal Access to Justice

Act, 28 U.S.C. §2412.

       Plaintiff’s First Motion for Attorney Fees (Doc. 27) is GRANTED. The Court

awards Plaintiff attorney’s fees and expenses in the amount of $5,732.99 (five thousand

seven hundred thirty-two dollars and ninety-nine cents).

       The amount awarded is payable to Plaintiff and is subject to set-off for any debt

                                          Page 1 of 2
Case 3:20-cv-00124-MAB Document 29 Filed 12/28/20 Page 2 of 2 Page ID #1013




owed by Plaintiff to the United States, per Astrue v. Ratliff, 560 U.S. 586 (2010). See also,

Harrington v. Berryhill, 906 F.3d 561 (7th Cir. 2018). However, any part of the award that

is not subject to set-off to pay Plaintiff’s pre-existing debt to the United States shall be

made payable to Plaintiff’s attorney pursuant to the EAJA assignment executed by

Plaintiff (Doc. 27-5).

       IT IS SO ORDERED.

       DATED: December 28, 2020
                                                  s/ Mark A. Beatty
                                                  MARK A. BEATTY
                                                  United States Magistrate Judge




                                         Page 2 of 2
